
	

113 HR 4096 IH: American Heroes COLA Act of 2014
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4096
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Runyan (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for annual cost-of-living adjustments to be made
			 automatically by law each year in the rates of disability compensation for
			 veterans with service-connected disabilities and the rates of dependency
			 and indemnity compensation for survivors of certain service-connected
			 disabled veterans.
	
	
		1.Short titleThis Act may be cited as the American Heroes COLA Act of 2014 .
		2.Automatic annual increase in rates of disability compensation and dependency and indemnity
			 compensation
			(a)Indexing to social security increasesSection 5312 of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)
						(1)Whenever there is an increase in benefit amounts payable under title II of the Social Security Act
			 (42 U.S.C. 401 et seq.) as a result of a determination made under section
			 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on
			 the date of such increase in benefit amounts, increase the dollar amounts
			 in effect for the payment of disability compensation and dependency and
			 indemnity compensation by the Secretary, as specified in paragraph (2), as
			 such amounts were in effect immediately before the date of such increase
			 in benefit amounts payable under title II of the Social Security Act, by
			 the same percentage as the percentage by which such benefit amounts are
			 increased.
						(2)The dollar amounts to be increased pursuant to paragraph (1) are the following:
							(A)Wartime disability compensationEach of the dollar amounts in effect under section 1114 of this title.
							(B)Additional compensation for dependentsEach of the dollar amounts in effect under section 1115(1) of this title.
							(C)Clothing allowanceThe dollar amount in effect under section 1162 of this title.
							(D)Dependency and indemnity compensation to surviving spouseEach of the dollar amounts in effect under subsections (a) through (d) of section 1311 of such
			 title.
							(E)Dependency and indemnity compensation to childrenEach of the dollar amounts in effect under sections 1313(a) and 1314 of such title.
							(3)Whenever there is an increase under paragraph (1) in amounts in effect for the payment of
			 disability compensation and dependency and indemnity compensation, the
			 Secretary shall publish such amounts, as increased pursuant to such
			 paragraph, in the Federal Register at the same time as the material
			 required by section 215(i)(2)(D) of the Social Security Act (42 U.S.C.
			 415(i)(2)(D)) is published by reason of a determination under section
			 215(i) of such Act (42 U.S.C. 415(i)).
						(4)Each dollar amount increased under paragraph (1), if not a whole dollar amount, shall be rounded to
			 the next lower whole dollar amount.
						(5)The Secretary of Veterans Affairs may adjust administratively, consistent with the increases made
			 under subsection (a), the rates of disability compensation payable to
			 persons under section 10 of Public Law 85–857 (72 Stat. 1263) who have not
			 received compensation under chapter 11 of this title..
			(b)Effective dateSubsection (d) of section 5312 of title 38, United States Code, as added by subsection (a) of this
			 section, shall take effect on December 1, 2015.
			
